Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/06/2021 has been entered. This Office action is in response to the communication filed on 05/17/2021. Currently claims 1-21 are pending in the application, with claims 11-21 withdrawn from consideration.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, and 10 are rejected under 35 U.S.C.103 as being obvious over Voss-Kehl et al. (US Patent Application Publication Number 2005/0069718 A1), hereafter, referred to as “Voss-Kehl”.

Regarding claim 1, Voss-Kehl teaches an imprinting ink composition that comprises of a solvent, a polymerizable content dissolved and/or dispersed in the solvent with the polymerizable content comprising transition metal oxide particles, and at least one polymerization inhibitor (para. {0005-0006], [0013], and [0062]).

Voss-Kehl teaches that the printable composition comprises of poly- organosilsesquioxane polymer and oxide particles dispersed in the poly-organosilsesquioxane (para. [005]), which is a colorless polymer that adopt cage-like or polymeric structures with Si-O-Si linkages of siloxane and tetrahedral Si vertices.  Voss-Kehl teaches the use of surface modifying silanes or silane flexibilizers are included such as methyltriethoxysilane or methyltrimethoxysilane (para. [0057]). Voss-Kehl also teaches that methanol, ethanol, butanol, 

But Voss-Kehl fails to explicitly teach that polymerizable content comprising transition metal oxide particles forming at least 80% by weight of the total weight of the polymerizable content, where the polymerizable content forming 2-25% by weight based on the total weight of the imprinting ink composition. However, Voss-Kohl teaches that the composition percentages are parameters that are adjusted based on the specific requirement of process, by teaching that in certain embodiments, the composition comprises from 5 to 95 percent by weight polymethylsilsesquioxane, and 5 to 95 percent by weight inorganic particles. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention that the composition percentage be optimized to get the desired pattern outcome.  Additionally, the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). Voss-Kehl also teaches that the organic acid (acetic acid), which acts as the polymerization inhibitor is present in an amount 0-3% (covering the claimed range of 0.07-7.00% by weight based on the total weight of the imprinting ink composition.

Regarding the functional limitation of including an ingredient of the composition to prevent premature polymerization of the polymerizable content, it is the “composition” which is claimed in the application, additionally,  “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).

Regarding claim 2, Voss-Kehl teaches that the zirconium dioxide nanoparticles have a particle size distribution from about 5 nm to 75 nm covering the claimed range of 5-30 nm (para. [0054]).

Regarding claim 3, Voss-Kehl teaches the use of nanoparticles such as titania (TiO2), zirconia (ZrO2), vanadia (V2O3) etc. (para. [0053]) in the composition.

Regarding claim 4, Voss-Kehl teaches the use of titania (TiO2) (para. [0053]), and it would have been obvious to any ordinary artisan to use either of the two titania crystalline phases – anatase and rutile that is available.

Regarding claim 5, Voss-Kohl teaches that the composition comprises from 5 to 95 percent by weight polymethylsilsesquioxane, and as explained in the rejection of claim 1, maintaining the specific composition range (up to 20% by weight of a polymer matrix precursor based on a total weight of the polymerizable content, as claimed in the instant claim) would be a matter of optimization during routine experimentation.

Regarding claim 6, Voss-Kohl teaches the use of poly-organosilsesquioxane (para. [005]), which is a type of polysiloxane.

Regarding claim 10, Voss-Kohl teaches the use of methanol as solvent (para. [0060]), and the claimed use of propoxyethanol is optional only.

Claims 7-9 are rejected under 35 U.S.C.103 as being obvious over Voss-Kehl et al. (US Patent Application Publication Number 2005/0069718 A1), in view of Kasperchik et al.  (US Patent Application Publication Number 2013/0183500 A1), hereafter, referred to as “Kasperchik”.

Regarding claim 7, Voss-Kehl teaches an imprinting ink composition that comprises of a solvent, a polymerizable content (poly-organosilsesquioxane) dissolved and/or dispersed in the solvent with the polymerizable content comprising transition metal oxide particles, and at least one polymerization inhibitor. But Voss-Kehl fails to explicitly teach that the polysiloxane precursor is a precursor comprising at least one monomeric unit according to the Formula 5.  However, Kasperchik teaches that the silane coupling agents suitable as dispersants for metal oxide particles include (aminoethyl) aminopropyl – triethoxysilane (para. [0035]). The chemical structure of (aminoethyl) aminopropyl – triethoxysilane is essentially similar to Formula 5, where R10 is equivalent to (CH2)n – NH-R11 , and where R11 is selected from hydrogen and  -(CH2)m NH2 .  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Kasperchik, and substitute the silane coupling agent of (aminoethyl) aminopropyl – triethoxysilane, in place of silane coupling agents methyltriethoxysilane or methyltrimethoxysilane, to obtain predictable result in dispersing and forming printed articles with given ink composition having metal oxides of defined size in the given dispersant (KSR Rationale B, MPEP 2143).  Since both the reference 

Regarding claim 8, Voss-Kehl teaches an imprinting ink composition that comprises of a solvent, a polymerizable content (poly-organosilsesquioxane) dissolved and/or dispersed in the solvent with the polymerizable content comprising transition metal oxide particles, and at least one polymerization inhibitor. But Voss-Kehl fails to explicitly teach that the polysiloxane precursor is a precursor comprising at least one monomeric unit according to the Formula 6-9.  However, Kasperchik teaches that the silane coupling agents suitable as dispersants for metal oxide particles include aminopropyl – triethoxysilane (para. [0035]). The chemical structure of aminopropyl – triethoxysilane is essentially similar to Formula 6.  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Kasperchik, and substitute the silane coupling agent of aminopropyl – triethoxysilane, in place of silane coupling agents methyltriethoxysilane or methyltrimethoxysilane, to obtain predictable result in dispersing and forming printed articles with given ink composition having metal oxides of defined size in the given dispersant (KSR Rationale B, MPEP 2143).  Since both the reference deal with composition for forming patterns having nanoparticles, one would have reasonable expectation of success from the combination.

Regarding claim 9, Voss-Kehl teaches the use of ammonia in the form of ammonium hydroxide (25% in methnol) in the formation of the ink composition. Additionally, Kasperchik teaches the use of organic or inorganic acids and bases as pH adjusting agent so that ink 

Responses to Arguments

Applicant’s argument filed on 05/06/2021 for the 103 rejections has been fully considered.  Applicant’s argument with respect to claim 1 has been considered, but is not persuasive.  Applicant’s main argument (page 8) is that since acetic acid’s (meets the claimed structure of any of formula 1-3) use by the prior art in the outstanding rejection is different than the claimed functional use as polymerization inhibitor in amount sufficient to prevent premature polymerization of the polymerizable content, therefore, the rejection is not appropriate. However, the examiner want’s to point out that - what is claimed is the composition, and not specific functionality of the ingredients. Additionally, per MPEP 2112, “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). 

Applicant also argues that since Voss-Kohl teaches ink-jetting as opposed to nanoimprinting lithography (per the preamble of the claim), and since the since the nano-

Because the rejections are being maintained on the independent claim, and since there is no substantive arguments on the rejections against the references applied against rest of the dependent claims, these rejections are being maintained.


Conclusion
                        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M AMEEN whose telephone number is (469) 295 9214. The examiner can normally be reached on M-F from 9.00 am to 6.00 pm (Eastern Time).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOHAMMAD M AMEEN/Examiner, Art Unit 1742